           Case 2:20-cv-02019-SGC Document 1 Filed 12/16/20 Page 1 of 6                  FILED
                                                                                2020 Dec-16 AM 10:50
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

DAVID C. SPENCER,

     Plaintiff,
                                                  Case No. _________________
v.

FRANKLIN AMERICAN HOME
MORTGAGE and CITIZENS BANK,
N.A. D/B/A CITIZENS ONE HOME
LOANS,

     Defendants.


                            NOTICE OF REMOVAL

      COMES NOW, Citizens Bank, N.A. d/b/a Citizens One Home Loans

(“Citizens”), one of the Defendants in the above-styled civil action, and files this

Notice of Removal, hereby removing this action to the United States District Court

for the Northern District of Alabama, Southern Division. Citizens states the

following grounds in support of removal:

      1.      On March 28, 2019, Plaintiff David C. Spencer (the “Plaintiff”) filed

his Complaint against Franklin American Home Mortgage and Citizens in the

Circuit Court of Jefferson County, Alabama. This case is styled as Spencer v.

Franklin American Home Mortg. et al. and was assigned Case No. 01-CV-2020-




                                         1
              Case 2:20-cv-02019-SGC Document 1 Filed 12/16/20 Page 2 of 6




903782.00 (the “State Court Action”). True and correct copies of all filings to date

in the State Court Action are, collectively, attached hereto as Exhibit “A”.

         2.       Citizens has not been properly served with process.1 Accordingly,

removal is timely under 28 U.S.C. § 1446(b).

         3.       FAMC Subsidiary Company2 (“FAMC”) consents to removal as

evidenced by the signed consent attached hereto.

         4.       The United States District Court for the Northern District of Alabama,

Southern Division, embraces Jefferson County, Alabama. Removal to this Court is

therefore proper under 28 U.S.C. § 1441(a).

         5.       This Notice of Removal is being filed in accordance with 28 U.S.C. §

1446 and Fed. R. Civ. P. 81(c). In compliance with 28 U.S.C. § 1446(d), FAMC

and Citizens will, upon docketing of the Notice of Removal in this Court, file a

copy of the Notice of Removal with the Clerk of the Circuit Court of Jefferson

County, Alabama.

                           FEDERAL QUESTION JURISDICTION

         6.       This Court possesses federal question jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because the Complaint raises issues and claims under
1
  The Plaintiff attempted to serve Citizens by certified mail addressed to “Citizens Bank, NA, Reg Agent: Ellen
Alemany, 1 Citizens Plaza, Providence, RI 02903.” However, Citizens does not have any registered agent or officer
by that name. Ms. Alemany appears to be the CEO of CIT Group, a completely unrelated entity. See
https://www.cit.com/about-us/executive-management-committee/ellen-alemany/. Accordingly, service is improper
under Ala. R. Civ. P. 4(h)(2)(B) because it was not addressed to “an officer, a partner (other than a limited partner),
a managing or general agent, or any agent authorized by appointment or by law to receive service of process.” See
Ala. R. Civ. P. 4(c)(6).
2
  The Plaintiff incorrectly names FAMC as Franklin American Home Mortgage. FAMC was formerly known as
Franklin American Mortgage Company but changed its name in 2018.

                                                          2
           Case 2:20-cv-02019-SGC Document 1 Filed 12/16/20 Page 3 of 6




the laws of the United States. Specifically, the Plaintiff alleges a claim arising

under the (1) Consumer Credit Protection Act 15 U.S.C. §§ 1681 et seq, see

Compl. at ¶¶ 43-46; and (2) Fair Credit Reporting Act, 15 U.S.C. §§ 1601 et seq,

see Compl. at ¶ 52.

      7.      This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §§ 1367(a). This Court possesses “supplemental

jurisdiction over all state law claims which arise out of a common nucleus of

operative fact with a substantial federal claim.” Parker v. Scrap Metal Processors,

Inc., 468 F.3d 733, 742-43 (11tth Cir. 2006) (citation omitted).

      8.      The Plaintiff’s state law claims are: (1) breach of contract (Compl., ¶¶

20-23); (2) negligence and wantonness (id. at ¶¶ 24-27); (3) slander to credit (id. at

¶¶ 28-32); (4) fraudulent misrepresentation (id. at ¶¶ 33-37); (5) fraud (id. at ¶¶ 38-

40); (6) negligent and/or wanton training, supervision, and retention (id. at ¶¶ 41-

42); (7) intentional infliction of emotional distress (id. at ¶¶ 47-49); and (8)

injunctive relief (id. at ¶¶ 50-52) The federal claims and state law claims all arise

out of the same set of facts concerning the servicing of the Plaintiff’s mortgage

loan and the handling of payments. See id. at ¶¶ 5-19 (same set of facts relate to all

claims). Because the state law claims arise from the same nucleus of operative fact

as the federal claims, this Court can properly exercise supplemental jurisdiction

over the state law claims at issue.


                                          3
           Case 2:20-cv-02019-SGC Document 1 Filed 12/16/20 Page 4 of 6




      9.      By filing this Notice of Removal, Citizens does not waive any of its

jurisdictional objections or affirmative defenses.

      WHEREFORE, Citizens prays that the State Court Action proceed in this

Court as an action properly removed, and that no further proceedings be had in said

State Court Action.

      Respectfully submitted, this 16th day of December 2020.

                                       /s/ Amanda M. Beckett
                                       AMANDA M. BECKETT
                                       Alabama Bar No. ASB-1884-N75B
                                       RUBIN LUBLIN, LLC
                                       428 N. Lamar Blvd., Suite 107
                                       Oxford, Mississippi 38655
                                       (601) 398-0153 (Telephone)
                                       (470) 508-9203 (Facsimile)
                                       abeckett@rlselaw.com
                                       Attorneys for Citizens Bank, N.A.




                                          4
          Case 2:20-cv-02019-SGC Document 1 Filed 12/16/20 Page 5 of 6




                                CONSENT TO REMOVAL

       COMES NOW, FAMC Subsidiary Company,3 by and through counsel, and

herby consents to the removal of this action from the Circuit Court of Jefferson

County, Alabama.


                                              /s/ Amanda M. Beckett
                                              AMANDA M. BECKETT
                                              Alabama Bar No. ASB-1884-N75B
                                              Attorney for FAMC Subsidiary Company




3
 The Plaintiff incorrectly names FAMC as Franklin American Home Mortgage. FAMC was formerly known as
Franklin American Mortgage Company but changed its name in 2018.

                                                 5
        Case 2:20-cv-02019-SGC Document 1 Filed 12/16/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 16th day of December 2020, served all

parties in this matter with the foregoing by placing a true and correct copy of same

in the United States Mail, with first-class prepaid postage affixed thereto, properly

addressed as follows:

      Shane T. Sears
      The Sears Firm, P.C.
      5809 Feldspar Way, Suite 200
      Birmingham, AL 35244

                                       /s/ Amanda M. Beckett
                                       AMANDA M. BECKETT
                                       Alabama Bar No. ASB-1884-N75B




                                         6
